Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.	AS to claim 1 the of :and multiple routing traces coupling each control TSV termination of the two adjacent TSV areas with a corresponding micro-pillar bump termination of the intermediate interface is unclear. 
Further what is a TSV termination and a micro-bump termination.  What is and is not a termination. Is a micro-bump not a termination?
	b.	As to claim 2, claim 2 is unclear since the since the claim is drawn to a single routing layer. So whatever claimed is a single routing layer by definition. Moreover where are these routing layers with respect to the other elements of claim 1. 
So does it have not more than four of itself? 



Claim 14 limitation: means for coupling multiple through-silicon-via (TSV) areas of the stack with the intermediate interface of the semiconductor interposer has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because applicant does not link the means for to any structure, moreover it appear the means for is recited in claim 15.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Applicant in claim 14 is still invoking 112 (f) how are the means in claim 4 and different.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject The only means applicant provides is that of claim 15, thus claim 14 is identical to claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Akram (20020113320).
	As to claim 1, Recitation intended use such as DRAM, TSV termination, micro bump termination are intended use. This is evidenced by claim 7, which actually use it in the fashion described. Thus claim 1 must be broader than claim 7 and the recitation are considered intended use.
a.	Akram teaches  multiple through silicon via (TSV) terminations configured to electrically couple with TSVs (figure 4 and 6 items 96 and 114), the multiple TSV terminations arranged in multiple TSV areas, the multiple TSV areas arranged in two 
Applicant is not claiming the TSVs themselves instead the routing layer. 
Applicant gives no specifics of differences between one type of termination and another The TSVs termination. Applicant does not disclose any difference between a channel termination and a power termination or control termination and data termination. Thus they are structurally the same, as a result the function is beyond the scope of the claim since the terminations could TSVs could be the type claimed it meets the limitation.
b.	As to claim 2, Akram teaches wherein the routing layer includes no more than four routing layers, each routing layer including a portion of the plurality of routing traces (Akram teaches one layer.
c.	As to claim 3. Akram teaches wherein the routing layer does not include a buffer configured to buffer a signal of one or more of the routing traces of the plurality of routing traces (there is no buffer).

e.	AS to claim 6, Akram teaches wherein the multiple routing traces includes shielded routing traces (they are shielded by the ground layer 104).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Chadha (20180284186).
a. Chadha teaches  a semiconductor interposer including routing traces between an intermediate interface and a host interface (item 430 figure 4a and 4b items 435); a processor integrated circuit mounted to the semiconductor interposer and including electrical connections coupled to host terminations of the host interface of the semiconductor interposer (paragraph 52 item 410 figure 4);  Attorney Docket No. 303.H87US151 Client Ref. No. 2018-1423.00/USa plurality of memory device mounted to the semiconductor interposer and configured to provide memory for a graphics processor (item 421-423 paragraph 52), wherein each memory device includes a stack of one or more dynamic random-access memory (DRAM) dies (paragraph 52); and wherein a first DRAM of each stack includes means for coupling multiple through-silicon-via (TSV) areas of the stack with the intermediate interface of the semiconductor interposer (item 416 or the pads). Means for is broad in since there .


Allowable Subject Matter
Claims 7, 9-13,  are allowed.
Claims 16-20 would be allowable if the issues with the 112 d and 112 f can be overcome.

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. As to the 112 TSV termination and micro-bump termination have no normal usage in the art. The word termination is understood but “TSV termination” and “micro bump termination” are not.
As to the claim 2, the claim is drawn to a routing layer (see preamble). What does it mean that the routing layer does not have more than four routing layers?
 As to claim 8  there is definition of what defines a sub-routing layer? How does one know when they have more than four. Cannot one just put a bunch of sub sub layer and call it a single sub layer? The scope if claim 8 is unclear.
As to the art the claim 1 focuses on element beyond the scope of the claim for example the use of the TSVs, however the TSVs are not part of the scope of the claim only the routing layer
The claim requires  multiple through silicon via (TSV) terminations

	the TSV areas arranged in two columns (the 114 and 96 are arranged in columns rotated by 90 degrees)
an intermediate interface area including multiple micro-pillar (92 and 112 are in an intermediate between the TSV areas)
bump terminations configured to couple, via a micro-pillar bump, with corresponding micro-pillar bump terminations (The office does not know what is included or exclude put 92 and 112 are pad so they can terminate microbump)	
the intermediate interface area arranged between the two columns and also located between two adjacent TSV areas, of the multiple TSV areas, within one column of the two columns (see the figures 94 and 112 are between the 96 and 114)
and multiple routing traces coupling each control TSV termination of the two adjacent TSV areas with a corresponding micro-pillar bump termination of the intermediate interface(the traces connecting them 98 100 and 110 are traces).
	
Applicant asserts that the art is unclear however the office has point to each of the elements. The office has done a 1 to 1 matching of the elements.
Applicant does not assert that the Akram does not teach limitations just that the applicant feels that there is not enough context. Applicant can take the rejection and map it for themselves.  However reviewing it with another examiner the office action and 
If there is a specific feature that is unclear the office can expound upon it, or applicant can reach out. 
Now applicant may be reading the more of the intended use the structure. Which the office is not giving patentable weight.
Applicant has a lot of intended use however without the DRAMs the language is merely intended use. For example recitation of: the multiple TSV terminations including multiple channel terminations and multiple power terminations how would one know what the functions of the TSV terminations without the DRAMs connected there-two. Applicant give no specific structure that defines a channel TSV termination vs power TSV termination. Likewise each TSV area configured to include data and control terminations of at least one channel of the DRAM, wherein the multiple channel terminations of the multiple TSV terminations include the data and control terminations, only way to know if it is data and control is to hook up the DRAMs. But that is beyond the scope of the claim it is just the routing layer. Hence the lack of an art rejection on claim 7. 

As to Chada Applicant asserts that there are not multiple memory dies, the office cited paragraph 52, the first sentence of paragraph 52 states:
In some embodiments, IC chip 410 is a logic chip, such as a CPU or GPU, and IC chips 421-423 are memory chips associated with IC chip 410. Based on figure 4A the limitation is thus taught.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896